Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tina Choi on 1/24/2022.

The application has been amended as follows: Cancel independent claim 1 and all dependents and furthermore, cancel claim 7. 

Claim 1 (Canceled): “Canceled” 

Claim 4 (Canceled): “Canceled” 

Claim 7 (Canceled): “Canceled” 

Claim 13 (Canceled): “Canceled” 

Claim 16 (Canceled): “Canceled” 

Claim 17 (Canceled): “Canceled” 

Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 1/11/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claims, no prior art fairly suggests or discloses the newly amended claims filed on 1/11/2022.
In regards to Claim 2, no prior art fairly suggests or discloses “the shielding portion includes a bent portion bent in the direction of gravity, the bent portion is in contact with the container inner surface area increasing portion, and an edge portion of the shielding portion is in contact with the condensation tube”, in conjunction with the remaining elements. 
Dependent claims 5, 14, and 18 are allowably by virtue of their dependency from claim 2. 
In regards to Claim 8, no prior art fairly suggests or discloses “wherein the support portion is integrated with the container inner surface or the container inner surface area increasing portion”, in conjunction with the remaining elements. 
In regards to Claim 9, no prior art fairly suggests or discloses “a support portion extending from the shielding portion, in a part of a periphery along an orthogonal direction to the direction of gravity, of the container inner surface area increasing, wherein the support portion is sandwiched by plate-shaped fins”, in conjunction with the remaining elements. 
In regards to Claim 10, no prior art fairly suggests or discloses “wherein the shielding portion includes a shielding portion extension part extended toward a direction of the inner surface of the container from the support portion”, in conjunction with the remaining elements. 
In regards to Claim 11, no prior art fairly suggests or discloses “wherein the support portion includes a first extension part extended toward a direction of the inner surface of the container from the shielding portion”, in conjunction with the remaining elements.
In regards to Claim 12, no prior art fairly suggests or discloses “wherein the support portion includes a second extension part extended above the shielding portion in the direction of gravity”, in conjunction with the remaining elements. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuribayashi (JP 2015197245 A) – Discloses a cooling device comprising a container to which at least one heating element is thermally connected, a primary refrigerant that is sealed in an inside of the container, and a condensation tube through which a secondary refrigerant flows, and which penetrates through a gaseous phase portion in the inside of the container, wherein Page 2 of 13Appl. No. 17/357,797 the heating element is thermally connected to a part where the primary refrigerant in a liquid phase exists or a vicinity of the part where the primary refrigerant in a liquid phase exists, of an outer surface of the container, a container inner surface area increasing portion that increases a contact area with the primary refrigerant in a liquid phase is formed on an inner surface of the container to which the heating element is thermally connected, at least a part of the container inner surface area increasing portion is immersed in the primary refrigerant in a liquid phase, but fails to disclose a plate-shaped member is provided, that includes a shielding portion that is located above the container inner surface area increasing portion in a direction of gravity and below the condensation tube in the direction of gravity, with at least a part of the shielding portion not immersed in the primary refrigerant in a liquid phase, and the shielding portion includes a bent portion bent in the direction of gravity, the bent portion is in contact with the container inner surface area increasing portion, and an edge portion of the shielding portion is in contact with the condensation tube.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835